FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 22, 2022

                                     No. 04-22-00357-CV

                   IN THE INTEREST OF L.R.R. AND A.P.R., Children

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00430
                      Honorable Linda A. Rodriguez, Judge Presiding


                                        ORDER

       On July 8, 2022, after the court reporter advised this court that Appellant had not
requested a copy of the reporter’s record, we ordered Appellant to provide written proof that the
record has been requested. See TEX. R. APP. P. 37.3(c).
       On July 21, 2022, Appellant provided written proof that the reporter’s record has been
designated and requested. Our July 8, 2022 order is satisfied.
       The reporter’s record is due not later than August 1, 2022.

       It is so ORDERED on July 22, 2022.

                                                                     PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT